DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/772,862 filed on 6/4/2021 with effective filing date 1/8/2018. Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US2019/0306504 A1 in view of Van der Auwera et al. US 2013/0101031 A1 (hereinafter Van)
Per claim 1, Park et al. discloses a video decoding method, the  method comprising: if a boundary of a first block and a second block is a horizontal boundary, determining a first range in an upper side of the boundary for deblocking-filtering and a second range in a lower side of the boundary for the deblocking-filtering (para: 90, & 176, e.g. in order to apply the deblocking filter, a boundary strength (bS) of a horizontal or vertical filter boundary is first determined; a filter to be applied may be selected from a weak filter and a strong filter. the filter module applies the selected filter to the boundary of the corresponding block; in a top horizontal edge of a deblocking filter unit block 820 in the current CU 800, bS.sub.h1 which is the bS value of the left edge and bS.sub.h2 which is the bS value of the right edge are compared and the larger value may be used as the bS value (bS.sub.h) of the left vertical edge of the block 820); and performing the deblocking-filtering on samples corresponding to the first range and second range wherein: the first range is less than the second range,
the first range indicates a number of samples to be deblocking-filtered among a plurality of samples included in the first block (para: 135, e.g. determining ON/OFF of the deblocking filtering at the block level for an edge of which the bS is larger than 0, wherein predetermined sample rows (for example, the second sample row and the fifth sample row) in the blocks on both sides of the boundary (edge) may be used for this purpose as described above; (3) determining which of the strong filtering and the weak filtering should be applied to a region in which the filtering is turned on).
	Park et al. fails to explicitly disclose the second range indicates a number of samples to be deblocking-filtered among a plurality of samples included in the second block, and the first block is decoded prior to the second block according to a scan order. 
	Van however teaches the second range indicates a number of samples to be deblocking-filtered among a plurality of samples included in the second block, and the first block is decoded prior to the second block according to a scan order (para: 71 & 146, e.g. video decoder 30, may determine a deblocking QP value based on at least one of a first QP value and a second QP value). 



Per claim 2, Park et al. discloses the method of claim 1, further comprising: decoding the first block and the second block according to encoding information (para: 97 & fig. 3, e.g. the deblocking filtering illustrated in FIG. 3 may be performed by an encoder and a decoder); and determining whether to perform the adjacent pixels deblocking-filtering on the samples based on the encoding information of the first block, the encoding information of the second block and sample values of the samples (para: 98, & 115, e.g. The deblocking filtering is first applied to vertical edges between blocks in a current picture and is then applied to horizontal edges between blocks in the current picture; (the sum of a difference between the first sample from the vertical edge and the second sample from the vertical edge and a difference between the third sample from the vertical edge and the second sample from the vertical edge, for example, when three samples from the vertical edge should be subjected to the filtering) between filtering target samples adjacent to the vertical edge in the left block). 

Allowable Subject Matter
6.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Norkin et al. US 10623780, e.g. a first filter decision value is calculated for a block of pixels in a 
video frame based on pixel values of pixels in a first line of pixels in the block.
	Dong et al. US 10708592, e.g. deblocking is a step in video coding for removing distortions that may result from dividing a video frame into blocks, and encoding the video frame based on the blocks.  Techniques described herein can include determining the activity in neighboring blocks along the 
	Seregin et al. US 9344716, e.g. a filtering method and apparatus for adaptively performing deblocking filtering are provided.  The method includes: obtaining a parameter indicating how close pixel values of pixels adjacent to a block boundary are with respect to a predetermined line. 
                                                                                                                                                                                               
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485